UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6720



STEVEN RAY SMITH,

                                             Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
the Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CA-95-2895-6-21AK)

Submitted:   September 20, 1996            Decided:   October 2, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Ray Smith, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Lauri J. Soles, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of probable cause to appeal; to the extent that a cer-

tificate of appealability is required, we deny such a certificate.
We dismiss the appeal on the reasoning of the district court. Smith

v. South Carolina, No. CA-95-2895-6-21AK (D.S.C. Apr. 9, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2